Baldwin, J.
delivered the opinion of the Court.
The Court is of opinion, that the obligation of the defendant Hutchison to account with the defendant Stephens for the full amount of the purchase money *149which he contracted to pay to him for the lots in the proceedings mentioned, was, under the circumstances, equally the same after the sale of said lots under the interlocutory decree of April 184.0, that it was before; and that the subject ought to be adjusted between them upon the like principles as if the property had not been sold, but the lien of Mayberry and Kincheloe discharged on the day appointed for the sale, either by Stephens or Hutchison, it is immaterial which; for if by Stephens, then Hutchison would, of course, be bound to pay up the whole purchase money due from him, and if by Hutchison, still the latter would be properly chargeable with that purchase money, and credited with the amount of the said lien of Mayberry and Kincheloe. Such adjustment between Stephens and Hutchison is purely a matter of account, and the sale of the property under said decree, occasions no forfeiture from Stephens to Hutchison of any part of the purchase money due from the latter to the former. Hutchison ought therefore to be debited to Stephens with the sum of 280 dollars, with interest till the 4th of July 1840, the day of said sale; on 100 dollars, part thereof, from the 10th of January 1838; and on 180 dollars, the residue thereof, from the 10th of January 1839; making in the aggregate, the sum of 310 dollars 92 cents; against which, he ought to be credited with 200 dollars, the principal of the lien of Mayberry and Kincheloe, with interest thereon from the 1st of April 1837, till the 4th of July 1840 ; making in the aggregate, the sum of 237 dollars 60 cents; and leaving a balance in favour of Stephens against Hutchison, of 73 dollars 32 cents, with interest thereon from the 4th of July 1840, till paid; to which balance, Stephens having had a lien on the lots therefor, ought to be applied the surplus proceeds of sale in the hands of the receiver. And the costs recovered by Mayberry and Kincheloe, and paid out of the proceeds of said sale, ought not to be credited to *150Hutchison against Stephens, inasmuch as there was not only more than enough money in the hands of Hutchison due to Stephens, to pay off the lien of Mayberry and Kincheloe, but at the time of Hutchison's purchase from Stephens, it was arranged between them, that Hutchison should pay 100 dollars of the stipulated price to the- defendant Thorpe, who was expected therewith, and the sum of 140 dollars he had received from Stephens, to discharge the lien of Mayberry and Kincheloe; and the continued existence of that lien, and the necessity of enforcing it by suit, are attributable not to the default of Stephens, but of Thorpe and Hutchison. The said costs, however, ought to be reimbursed, to Hutchison by Thorpe, who was primarily bound to discharge said lien, it being the debt contracted by him for the property, and he having wholly failed therein, though he had received the said sum of 140 dollars from Stephens.
And as between Stephens and Thorpe, the Court is of opinion that Stephens having acquired the property by purchase from Thorpe, is bound to account with him for the balance of purchase money remaining unpaid to him, to wit, the sum of 110 dollars, with interest thereon from the time when the same fell due; and on the other hand, as by the adjustment between Stephens and Hutchison above indicated, the result is, that Stephens is subjected to the discharge, out of the purchase money due him from Hutchison, of the principal money and interest of Mayberry and Kincheloe’s said lien, amounting as above stated, on the 4th of July 1840, to 237 dollars 60 cents, the balance in favour of Stephens against Thorpe is to be ascertained by deducting the said sum of 110 dollars, with interest thereon till the 4th of July 1840, from the said sum of 237 dollars 60 cents, which balance, with interest thereon till paid, Stephens, is entitled to recover against Thorpe.
*151The Court is therefore of opinion, that the final decree of the Circuit court is erroneous, except so much thereof as perpetuates with costs, the injunction of Hutchison to the judgment recovered against him in the name of the assignee of Stephens; and it is decreed and ordered that the same, except as aforesaid, be reversed and annulled, and the residue thereof affirmed; and that the appellant recover against the appellee Hutchison, his costs by him expended in the prosecution of this appeal. And these causes are remanded to the Circuit court, to be proceeded in according to the principles above declared.